Name: 2005/477/EC: Commission Decision of 29 June 2005 providing for a derogation from certain provisions of Council Directive 2000/29/EC in respect of plants of Vitis L., other than fruits, originating in Croatia (notified under document number C(2005) 1920)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural policy;  European Union law;  plant product;  Europe
 Date Published: 2005-07-01; 2006-12-12

 1.7.2005 EN Official Journal of the European Union L 170/75 COMMISSION DECISION of 29 June 2005 providing for a derogation from certain provisions of Council Directive 2000/29/EC in respect of plants of Vitis L., other than fruits, originating in Croatia (notified under document number C(2005) 1920) (2005/477/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Having regard to the request made by Italy and Slovenia, Whereas: (1) Under Directive 2000/29/EC, plants of Vitis L., other than fruits, originating in third countries may not in principle be introduced into the Community. (2) Italy and Slovenia have requested a derogation to permit imports of plants of Vitis L., other than fruits, from Croatia for a limited period of time in order to enable specialised nurseries to multiply these plants in the Community before re-exporting them to Croatia. (3) The Commission considers that there is no risk of spreading harmful organisms to plants or plant products provided that plants of Vitis L. other than fruits originating in Croatia are subject to the specific conditions laid down in this Decision. (4) Member States should therefore for a limited period be authorised to permit the introduction into their territory of such plants subject to specific conditions. (5) That authorisation should be terminated if it is established that the specific conditions laid down in this Decision are not sufficient to prevent the introduction of harmful organisms into the Community or have not been complied with. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 4(1) of Directive 2000/29/EC with regard to point 15 of Part A of Annex III to that Directive, Member States shall be authorised to permit the introduction into their territory of plants of Vitis L., other than fruits, intended for grafting in the Community and originating in Croatia (hereinafter referred to as the plants). In order to qualify for that derogation the plants shall be subject, in addition to the requirements laid down in Annexes I and II to Directive 2000/29/EC, to the conditions provided for in the Annex to this Decision, and be introduced into the Community between 1 January 2006 and 31 March 2006. Article 2 Member States which make use of the derogation provided for in Article 1 shall provide the Commission and the other Member States, by 1 July 2006 at the latest, with: (a) the information on quantities of plants imported pursuant to this Decision; and (b) a detailed technical report of the official inspections referred to in point 6 of the Annex. Any Member State in which the plants are subsequently grafted after their introduction into its territory, shall also provide the Commission and the other Member States, by 1 July 2006 at the latest, with a detailed technical report of the official inspections and testing referred to in point 8(b) of the Annex. Article 3 Member States shall immediately notify the Commission and the other Member States of all consignments introduced into their territory pursuant to this Decision which were subsequently found not to comply with this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19). ANNEX Specific conditions applying to plants of Vitis L., other than fruits, originating in Croatia benefiting from the derogation provided for in Article 1 1. The plants shall be propagating material in the form of dormant buds of the varieties BabiÃ , Borgonja, DiÃ ¡eÃ a belina, GraÃ ¡evina, Grk, Hrvatica, Kraljevina, Malvazija istarska, MaraÃ ¡tina, Malvasija, MuÃ ¡kat momjanski, MuÃ ¡kat ruÃ ¾a poreÃ ki, Plavac mali, Plavina-Plavka, PoÃ ¡ip, Ã krlet, Teran, Trnjak, Plavac veli, Vugava or Ã ½lahtina that shall be: (a) intended to be grafted in the Community at the premises referred to in point 7, onto rootstocks produced in the Community; (b) harvested in stock nurseries, which are officially registered in Croatia. The lists of the registered nurseries shall be made available to the Member States making use of the derogation and to the Commission, at the latest by 31 October 2005. These lists shall include the name of the variety, the number of rows planted with this variety, the number of plants per row for each of these nurseries, as far as they are deemed suitable for dispatch to the Community in 2006, under the conditions laid down in this Decision; (c) properly packed and the packaging made recognisable with a marking, enabling the identification of the registered nursery and the variety. 2. The plants shall be accompanied by a phytosanitary certificate issued in Croatia in accordance with Article 13(1) of Directive 2000/29/EC, on the basis of the examination laid down therein, confirming, in particular, freedom from the following harmful organisms: Daktulosphaira vitifoliae (Fitch) Xylophilus ampelinus (Panagopoulos) Willems et al. Grapevine Flavescence dorÃ ©e Xylella fastidiosa (Well et Raju) Trechispora brinkmannii (Bresad.) Rogers Tobacco ringspot virus Tomato ringspot virus Blueberry leaf mottle virus Peach rosette mosaic virus The certificate shall state under Additional Declaration, the indication This consignment meets the conditions laid down in Decision 2005/477/EC. 3. The official plant protection organisation of Croatia shall ensure the identity of the plants from the time of harvesting as referred to in point 1(b) until the time of loading for export to the Community. 4. The plants shall be introduced through points of entry designated for the purpose by the Member State in which they are situated. Those points of entry and the name and address of the responsible official body referred to in Directive 2000/29/EC in charge of each point of entry shall be notified sufficiently in advance by the Member States to the Commission and shall be made available on request to other Member States. Where the introduction of the plants into the Community takes place in a Member State other than the Member State making use of the authorisation referred to in Article 1 (hereinafter referred to as the authorisation), the responsible official bodies of the Member State of introduction shall inform and cooperate with the responsible official bodies of the Member States making use of the authorisation to ensure that this Decision is complied with. 5. Prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in points 1 to 4; the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State, without delay, shall convey the details of the notification to the Commission, indicating: (a) the type of material; (b) the variety and the quantity; (c) the declared date of introduction and confirmation of the point of entry; (d) the names, addresses and the locations of the premises referred to in point 7 where the buds will be grafted and stored. The importer shall inform the official bodies concerned of any changes to the above details as soon as they are known. The Member State concerned shall inform the Commission of the above details, and details of any change to them without delay. At least two weeks before the date of introduction the importer shall notify the responsible official body of the premises referred to in point 7 where the plants are to be grafted. 6. The inspections, including testing, as appropriate, required pursuant to Article 13 of Directive 2000/29/EC and in accordance with provisions laid down in the present Decision, shall be made by the responsible official bodies of the Member State making use of this authorisation, and where appropriate, in cooperation with the responsible official bodies of the Member State where the plants are to be stored. During those inspections, Member State(s) shall also inspect and, where appropriate, test for harmful organisms mentioned in point 2. Any finding of such harmful organisms shall immediately be notified to the Commission. Appropriate action shall be taken to destroy the harmful organisms and where appropriate the plants concerned. 7. The plants shall be grafted only at premises officially registered and approved for the purposes of this authorisation. The person who intends to graft the plants shall notify in advance the responsible official bodies of the Member State in which the premises are situated of the name and address of the owner of those premises. Where the place of grafting is situated in a Member State other than the Member State making use of the authorisation, the responsible official bodies of the Member State making use of the authorisation shall inform the responsible official bodies of the Member State where the plants are to be grafted of the names and addresses of the premises where the plants are to be grafted. Such information shall be given at the moment of the receipt of the advance notification from the importer as referred to in the last paragraph of point 5. 8. At the premises referred to in point 7: (a) the plants which have been found free from the harmful organisms referred to in point 2 may then be used for grafting onto rootstock of Community origin. The grafted plants shall subsequently be kept under appropriate conditions in a suitable growing medium but shall not be planted or further grown in fields. The grafted plants shall remain at the premises until they are moved to a destination outside the Community as referred to in point 9; (b) in the period following grafting the plants shall be visually inspected by the said responsible official bodies of the Member State in which they are grafted, at appropriate times, for the presence of harmful organisms or for signs or symptoms caused by any harmful organism; as a result of such visual inspection any harmful organism having caused such signs or symptoms shall be identified by an appropriate testing procedure; (c) any grafted plant which has not been found free, during the said inspections or testing referred to in points (a) and (b), from harmful organisms listed in point 2, or otherwise of quarantine concern, shall be immediately destroyed under the control of the said responsible official bodies. 9. Any plant resulting from a successful grafting using the buds referred to in point 1 shall only be released as grafted plants for movement to Croatia. The responsible official bodies of a Member State making use of this authorisation shall ensure that any plant not so moved shall be officially destroyed. Records shall be kept of the amounts of successfully grafted plants, of officially destroyed plants and of plants subsequently re-exported to Croatia. This information shall be made available to the Commission.